Citation Nr: 1224728	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-27 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized medical expenses incurred in connection with private medical treatment received from November 8, 2008 to November 14, 2008.

[The issue of entitlement to an increased rating for PTSD is the subject of a separate decision, issued concurrently.]

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to July 1963, and December 1966 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the VA Tennessee Valley Veterans Health System, in Murfreesboro, Tennessee.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in June 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to reimbursement for the cost of unauthorized medical expenses incurred in connection with private medical treatment received from November 8, 2008 to November 14, 2008.  

On November 7, 2008, the Veteran was scheduled for a cardiac catheterization at the VA Hospital in Nashville.  At that time, he received a percutaneous transluminal coronary angioplasty (PTCA) and stent to the right coronary artery (RCA), and was held at the hospital overnight.  The Veteran reported that on his way home from the VA Hospital, he started to complain of right upper thigh and inguinal area pain, as well as swelling.  Subsequently, the Veteran was seen in the emergency department at Memorial Hospital from November 8, 2008 to November 14, 2008, where a lower extremity ultrasound found that the Veteran had developed a right common femoral deep vein thrombosis (DVT).  The Veteran was admitted to the hospital and treated for a right leg DVT and right groin hemorrhage, status post procedure.  

There are statutory and regulatory criteria that permit VA to assume financial responsibility for medical expenses incurred by Veterans at private facilities under certain circumstances.  Under 38 U.S.C. § 1728(a), a Veteran who is entitled to hospital care or medical services may be reimbursed for the reasonable value of such services provided by a non-VA facility, or the non-VA facility may be directly paid by VA, if three conditions are met.  Such reimbursement is available only where (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability, or (D) for any illness, injury, or dental condition in the case of a Veteran who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).  See also Zimick v. West, 11 Vet. App. 45, 49 (1998).

At the time of his emergency treatment, from November 8, 2008 to November 14, 2008, the Veteran's coronary artery disease (CAD) was not yet an adjudicated service-connected disability.  However, the Veteran was service-connected for diabetes mellitus at that time.  In October 2009, a VA examiner found that the Veteran's CAD was at least as likely caused by or a result of his service-connected diabetes mellitus.  What remains unclear to the Board is whether the Veteran's then non-service-connected CAD in November 2008 was associated with and aggravating his service-connected diabetes mellitus.

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1) Please refer the claims file to an appropriate VA physician(s) for the purpose of providing opinions as to the following questions:

a.  Is it at least as likely as not that the Veteran's non-service-connected coronary artery disease in November 2008 (which was ultimately service-connected in October 2009) was associated with AND held to be aggravating his service-connected diabetes mellitus, when emergency treatment was performed for a right leg deep vein thrombosis and right groin hemorrhage, status post percutaneous transluminal coronary angioplasty and stent to the right coronary artery?

b.  If so, would it have been reasonable, sound, wise, or practical for the Veteran to travel 111 miles to receive VA care? 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is asked to explain why he or she has opined a particular way.  The examiner should also take note approximately one year after the emergency treatment, service connection was established for CAD, secondary to diabetes mellitus.

2) Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Bethany L. Buck 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


